Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 1 of 10 PAGEID #: 5

SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA
v.

OMAR SHARIF MOHAMED HASSAN (1)
aka O-Bandz

JAMIL JAMAL ABDALLA (2)

MOHAMED ABDULKADIR MOHAMUD (3)
aka Bash

MOHAMED ABDI HIRAD (4)
aka Mo Trippin’
aka Trippin’

ABDIRAHIM MAHMOUD DUALEH (5)
aka AD

SHAMARKE IGAL (6)
aka Marke

AHMED AHMED (7)
aka Seven

ABDIAZIZ SAID AHMED (8)
aka Breezy

IBRAHIM ALI (9)
aka Ebey

MOHAMED SHARIF ALI MOHAMED (10)
aka MoMo

HUSSEIN AHMED (11)

 

 

-jLEU

ICHARD W.NAS
UNITED STATES DISTRICT court’; HAS OF CCURT

<a

 

 

INDICTMENT

18 U.S.C. § 2

18 U.S.C. § 371

18 U.S.C. § 922(a)(5)
18 U.S.C. § 922(a)(6)

FORFEITURE
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 2 of 10 PAGEID #: 6

THE GRAND JURY CHARGES:

COUNT 1
(Conspiracy to Illegally Traffic Firearms)

1. Beginning at least in or around July 2018, the exact date being unknown to the
Grand Jury, and continuing through at least in or around the middle part of 2019, in the Southern
District of Ohio and elsewhere, the Defendant—-OMAR SHARIF MOHAMED HASSAN, aka
O-Bandz; JAMIL JAMAL ABDALLA; MOHAMED ABDULKADIR MOHAMUD, aka
Bash; MOHAMED ABDI HIRAD, aka Mo Trippin’, aka Trippin’; ABDIRAHIM
MAHMOUD DUALEH, aka AD; AHMED AHMED, aka Seven; SHAMARKE IGAL, aka
Marke; ABDIAZIZ SAID AHMED, aka Breezy; IBRAHIM ALI, aka Ebey, MOHAMED
SHARIF ALI MOHAMED, aka MoMo; and HUSSEIN AHMED—and others, both known and
unknown to the Grand Jury, did knowingly and willfully combine, conspire, confederate, and agree
together and with other persons, to commit certain offenses against the United States, to wit:
Transferring, selling, giving, smuggling, and delivering firearms to persons not residing in the
State where the transferor resides, in violation of 18 U.S.C. § 922(a)(5).
MANNER AND MEANS OF THE CONSPIRACY
2. It was part of the conspiracy that the defendants and their co-conspirators would
acquire firearms through both legal means (e.g., private sales) and through illegal means (e.g.,
straw purchases at gun shows), stockpile these firearms, and then smuggle these firearms to

Canada for the purpose of illegally reselling these firearms for profit.
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 3 of 10 PAGEID #: 7

3. It was further part of the conspiracy that a small group of co-conspirators, including
OMAR SHARIF MOHAMED HASSAN, aka O-Bandz, were the first to acquire, stockpile,
smuggle, and sell the firearms in Canada.

4, It was further part of the conspiracy that the organizational structure of the
conspiracy was informal, and changed over time.

5. It was further part of the conspiracy that OMAR SHARIF MOHAMED
HASSAN, aka O-Bandz, was one of the leaders of the conspiracy. In this role. OMAR SHARIF
MOHAMED HASSAN, aka O-Bandz, recruited additional co-conspirators, and told and showed
other co-conspirators how to conduct the conspiracy. Also in this role, OMAR SHARIF
MOHAMED HASSAN, aka O-Bandz, took part in, oversaw, was aware of, or allowed to
happen, the stockpiling and smuggling of many of the loads of firearms to Canada. Also in this
role. OMAR SHARIF MOHAMED HASSAN, aka O-Bandz, took part in disciplining other co-
conspirators for mistakes made in the operation of the conspiracy.

6. It was further part of the conspiracy that OMAR SHARIF MOHAMED
HASSAN, aka O-Bandz, and other co-conspirators, including JAMIL JAMAL ABDALLA,
ABDIAZIZ SAID AHMED, aka Breezy, SHAMARKE IGAL, aka Marke, ABDIRAHIM
MAHMOUD DUALEH, aka AD, and others known and unknown to the Grand Jury, conducted
meetings to plan the operation and execution of the conspiracy.

7. It was further part of the conspiracy that various co-conspirators successfully
recruited female drivers to smuggle firearms across the border into Canada or pick up money
related to the conspiracy in Canada, doing so by promising them, among other things, a free trip

to Canada, payment, and access to drugs and alcohol.
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 4 of 10 PAGEID #: 8

8. It was further part of the conspiracy that the co-conspirators often used Toyota
Camrys for execution of the conspiracy—in particular to smuggle the stockpiled firearms or money
across the Canadian border, doing so because Toyota Camrys had a large void in the front-center
console that could be removed for storage of firearms and money.

9. It was further part of the conspiracy that the execution of the conspiracy was
informal. After OMAR SHARIF MOHAMED HASSAN, aka O-Bandz, and others, told and
showed other co-conspirators how to conduct the conspiracy, the conspiracy came to be executed
by various groups of co-conspirators. Sometimes, these groups worked directly with OMAR
SHARIF MOHAMED HASSAN, aka O-Bandz. Although the execution of the conspiracy was
informal in this regard, the co-conspirators generally operated with the knowledge and approval
of OMAR SHARIF MOHAMED HASSAN, aka O-Bandz.

OVERT ACTS

10. _—_—‘ In furtherance of the conspiracy, and in order to effect the objects thereof, at least
one of the co-conspirators committed or caused to be committed, in the Southern District of Ohio,
and elsewhere, at least one of the following overt acts, among others:

11. Onor about July 2, 2018, the following defendants traveled from the United States
into Canada: OMAR SHARIF MOHAMED HASSAN, aka O-Bandz; JAMIL JAMAL
ABDALLA; and MOHAMED ABDULKADIR MOHAMUD, aka Bash.

12. On or about July 3, 2018, JAMIL JAMAL ABDALLA and AHMED AHMED,
aka Seven, traveled from Canada into the United States, at which time approximately $11,470 was
seized by law enforcement.

13. On or about July 21, 2018, JAMIL JAMAL ABDALLA and MOHAMED

ABDULKADIR MOHAMUD, aka Bash, traveled from the United States into Canada.
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 5 of 10 PAGEID #: 9

14. On or about July 22, 2018, JAMIL JAMAL ABDALLA and MOHAMED
ABDULKADIR MOHAMLUD, aka Bash, traveled from Canada into the United States.

15, On or about September 8, 2018, MOHAMED ABDULKADIR MOHAMUD,
aka Bash, and AHMED AHMED, aka Seven, traveled from the United States into Canada.

| 16. On or about September 12, 2018, approximately $25,191 was seized by law
enforcement from OMAR SHARIF MOHAMED HASSAN, aka O-Bandz, and JAMIL
JAMAL ABDALLA at the John Glenn Columbus International Airport.

17. On or about October 5, 2018, MOHAMED SHARIF ALI MOHAMED, aka
MoM0o, and an unindicted co-conspirator, traveled from Canada into the United States.

18. On or about December 31, 2018, OMAR SHARIF MOHAMED HASSAN, aka
O-Bandz, ABDIRAHIM MAHMOUD DUALEH, aka AD, and ABDIAZIZ SAID AHMED,
aka Breezy traveled from the United States into Canada.

19. On or about January 14, 2019, ABDIRAHIM MAHMOUD DUALEH, aka AD,
and ABDIAZIZ SAID AHMED, aka Breezy, traveled from Canada into the United States.

20. On or about January 18, 2019, OMAR SHARIF MOHAMED HASSAN, aka O-
Bandz, traveled from Canada into the United States.

21. On or about January 23, 2019, MOHAMED ABDI HIRAD, aka Mo Trippin’,
aka Trippin’, traveled from the United States into Canada.

22.  (Onor about January 25, 2019, MOHAMED ABDULKADIR MOHAMUD, aka
Bash, rented a Toyota Camry at a Hertz Car Rental located in the Southern District of Ohio.

23. On or about January 26, 2019, MOHAMED ABDULKADIR MOHAMUD, aka

Bash, and AHMED AHMED, aka Seven, traveled from the United States into Canada.
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 6 of 10 PAGEID #: 10

24. On or about January 28, 2019, MOHAMED SHARIF ALI MOHAMED, aka
MoMo, traveled from the United States into Canada.

25. On or about February 8, 2019, ABDIAZIZ SAID AHMED, aka Breezy, traveled
from Canada into the United States.

26. On or about February 13, 2019, ABDIAZIZ SAID AHMED, aka Breezy, traveled
from Canada into the United States.

27. On or about March 1, 2019, OMAR SHARIF MOHAMED HASSAN, aka O-
Bandz, traveled from Canada into the United States.

28. On or about March 11, 2019, an individual known to the Grand Jury attempted to
travel from the United States into Canada; the car driven by this individual was found at the United
States—Canada border to contain multiple firearms.

29. On or about April 14, 2019, OMAR SHARIF MOHAMED HASSAN, aka O-
Bandz, was issued a citation by law enforcement in Columbus, Ohio for driving without a license
and driving the wrong way on a one-way street; two firearms were found during this encounter,
one of which was a Glock pistol bearing serial number BBTH686, located in the car driven by
OMAR SHARIF MOHAMED HASSAN, aka O-Bandz.

30. On or about April 16, 2019, in the Southern District of Ohio, MOHAMED ABDI
HIRAD, aka Mo Trippin’, aka Trippin’, provided paperwork to Toyota Financial Services to
secure financing for the lease of a Toyota Camry.

31. On or about April 20, 2019, an individual known to the Grand Jury attempted to
travel from the United States into Canada; the car driven by this individual was found at the United

States-Canada border to contain multiple firearms.
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 7 of 10 PAGEID #: 11

32. On or about April 23, 2019, an individual known to the grand jury attempted to
travel from the United States into Canada; the car driven by this individual was found at the United
States—Canada border to contain multiple firearms, one of which was the Glock pistol bearing
serial number BBTH686, located in the car driven by OMAR SHARIF MOHAMED HASSAN,
aka O-Bandz, on or about April 14, 2019.

33. Onor about April 24, 2019, MOHAMED ABDI HIRAD, aka Mo Trippin’, aka
Trippin’, and IBRAHIM F. ALI, aka Ebey, traveled from the United States into Canada.

34. On or about April 25, 2019, IBRAHIM F. ALI, aka Ebey, caused the submission
of a false police report.

35. On or about April 27, 2019, HUSSEIN AHMED traveled from Canada into the
United States.

36. Onor about April 27, 2019, HUSSEIN AHMED and an unindicted co-conspirator
attended the C&E Gun Show held at the Ohio Expo Center in Columbus, Ohio. While at the gun
show, HUSSEIN AHMED and the unindicted co-conspirator caused two individuals to conduct
straw purchases of four firearms.

All in violation of 18 U.S.C. § 371.

COUNT 2
(False Statement During the Acquisition of Firearms)

On or about April 27, 2019, in the Southern District of Ohio, HUSSEIN AHMED, in
connection with the acquisition of firearms—to wit: a Ruger manufactured, model LCP II, .380
caliber, semi-automatic pistol with serial number 380246459; a Glock manufactured, model
17GEN4, 9mm caliber, semi-automatic pistol with serial number BBHP967; a Glock

manufactured, model 26, 9mm caliber, semi-automatic pistol with serial number BEUL035; and
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 8 of 10 PAGEID #: 12

a Glock manufactured, model 19GEN4, 9mm caliber, semi-automatic pistol with serial number
BFRM943—did aid and abet an unindicted co-conspirator in knowingly making false and
fictitious written statements on Forms 4473 to federally licensed firearms dealers, which
statements were intended and likely to deceive the dealers as to a fact material to the lawfulness
of the sale and other disposition of the firearms.

All in violation of 18 U.S.C. §§ 922(a)(6) and 2.

FORFEITURE ALLEGATION

The allegations of this Indictment are realleged and by this reference fully incorporated
herein for the purpose of alleging forfeitures to the United States of America pursuant to 18 U.S.C.
§ 924(d)(1) and 28 U.S.C. § 2461(c).

Upon conviction of any offense alleged in this Indictment, the defendants shall forfeit to
the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or
ammunition involved in or used in such offense.

Substitute Assets
If any of the property described above as being subject to forfeiture, as a result of any act
or omission of a defendant—
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be subdivided without

difficulty—
Case: 2:20-cr-00139-SDM Doc #: 3 Filed: 08/19/20 Page: 9 of 10 PAGEID #: 13

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c).

Forfeiture pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2 of the
Federal Rules of Criminal Procedure.

A TRUE BILL.

s/ Foreperson
FOREPERSON

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

 

 

S. COURTER SHIMEALL (0090514)
Assistant United States Attorney

UU Wr

KELLY A. NORRIS (0081254)
Assistant United States Attorney

 

9
Case: 2:20-¢r-00139:SDM Doc #: 3 Filed: 08/19/20 Page: 10 of 10..PAGEID #14

 
